


Exhibit 10.22


EMPLOYMENT AGREEMENT
This Employment Agreement is entered into as of May 1, 2011 (the "Effective
Date"), by and between Travelzoo Local Inc., a subsidiary of Travelzoo Inc. and
a Delaware corporation (the "Company") with principal corporate offices at 590
Madison Avenue, 37th Floor, New York, NY 10022, and Michael Stitt whose address
is currently 600 N. Kingsbury ("Employee"). The Company and Employee are at
certain times each referred to herein as a Party, and collectively referred to
herein as “the Parties.”
WHEREAS, Travelzoo Inc. and Employee are parties to an Employment Agreement
dated August 25, 2010, and subsequent addenda, and the Parties desire to
supersede those prior agreements with this Agreement;
WHEREAS, the Company desires to transfer Employee as Vice President and General
Manager, Travelzoo Local to Travelzoo Local Inc. and Employee desires to perform
such service for the Company, on the terms and conditions as set forth herein;
NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, it is mutually agreed by the
Parties as follows:
1.    Duties and Scope of Employment.
(a)    Position. Employee shall be employed as Vice President and General
Manager, Travelzoo Local.
(b)    Duties. During the term of Employee’s employment with the Company,
Employee shall devote their full time, skill and attention to their duties and
responsibilities, which Employee shall perform faithfully, diligently and
competently, and Employee shall use their best efforts to further the business
of the Company. During the term of the Agreement, Employee agrees not to
actively engage in any other employment, occupation or consulting activity for
any direct or indirect remuneration without the prior approval of the Company,
except that this provision shall not be interpreted to prohibit Employee from
involvement in any charitable or community activity/organization that he is
currently involved in, or may become involved in, and that does not materially
interfere with his ability to perform his duties under this Agreement. Employee
shall be permitted, to the extent such activities do not materially and
adversely affect the ability of Employee to fully perform his duties and
responsibilities hereunder, to (i) manage Employee's personal, financial and
legal affairs, (ii) serve on civic or charitable boards or committees, and (iii)
with the consent of the Company (which consent shall not be unreasonably
withheld), serve as a member of the board of directors or as an advisor of any
noncompeting business.
2.    Term of Employment. Employee continues to be an “at-will” employee which
means that the nature of employment relationship may be terminated at any time,
with or without cause, at the option of either the Company or Employee, upon two
weeks’ written notice to the other party. Employee acknowledges that their
obligations set forth in certain sections of this Agreement, including but not
limited to Section 5, survive the termination of their employment from the
Company.


(a)    Termination by Company without Cause. If Employee is terminated by the
Company without Cause (as defined in paragraph 2(b)), Employee shall receive
their salary and benefits earned through the date of termination.
(b)    Termination for Cause. If Employee is terminated for “Cause” as defined
herein at any time, Employee will receive only payment of their salary and
benefits through the date of termination. For purposes of this Agreement,
“Cause” is defined as (i) gross misconduct by Employee that is materially
injurious to the Company’s business; (ii) the commission by Employee of a
felony; or (iii) the willful failure or refusal of the Employee, following
receipt of an explicit directive from the Company, to comply with the material
terms of this Agreement.


3.    Compensation and Fringe Benefits.
(a)Salary. Employee will receive a salary at the annualized rate of $260,000
(Two Hundred and Sixty Thousand Dollars) (the "Salary"), which shall be paid
periodically in accordance with normal Company payroll practices and subject to
the usual and applicable required withholdings. Employee understands and agrees
that neither his job performance nor promotions, commendations, bonuses or the
like from the Company give rise to or in any way serve as the basis for
modification, amendment, or extension, by implication or otherwise, of this
Agreement.




--------------------------------------------------------------------------------






(b)Accelerator Bonus Opportunity from April 1, 2011 - December 31, 2013.
Employee will be eligible to participate in a bonus plan to incentivize him to
develop the Travelzoo Local Deals business ("Accelerator Bonus"). Under this
plan, the following one-time bonus payments can be earned. The Accelerator Bonus
plan will survive beyond the Term of this agreement as long as the employee
remains in the role of Vice President and General Manager, Travelzoo Local
Deals.


a.
A one-time bonus of $150,000 (One Hundred and Fifty Thousand Dollars) when
Travelzoo Locals Deals quarterly North America net revenue surpasses $7,500,000
AND Travelzoo Local Deals quarterly operating income meets the operating income
of the official operating budget AND Travelzoo has published a minimum of ten
(10) Local Deals during the quarter in each of at least 60 markets.



b.
A one-time bonus of $150,000 (One Hundred and Fifty Thousand Dollars) when
Travelzoo Locals Deals quarterly North America net revenue surpasses $9,500,000
AND Travelzoo Local Deals quarterly operating income meets the operating income
of the official operating budget AND Travelzoo has published a minimum of ten
(10) Local Deals during the quarter in each of at least 70 markets.



c.
A one-time bonus of $250,000 (Two Hundred and Fifty Thousand Dollars) when
Travelzoo Locals Deals quarterly North America net revenue surpasses $11,500,000
AND Travelzoo Local Deals quarterly operating income meets the operating income
of the official operating budget AND Travelzoo has published a minimum of ten
(10) Local Deals during the quarter in each of at least 80 markets.



d.
A one-time bonus of $250,000 (Two Hundred and Fifty Thousand Dollars) when
Travelzoo Locals Deals quarterly North America net revenue surpasses $13,500,000
AND Travelzoo Local Deals quarterly operating income meets the operating income
of the official operating budget AND Travelzoo has published a minimum of ten
(10) Local Deals during the quarter in each of at least 90 markets.

e.
A one-time bonus of $250,000 (Two Hundred and Fifty Thousand Dollars) when
Travelzoo Locals Deals quarterly North America net revenue surpasses $15,500,000
AND Travelzoo Local Deals quarterly operating income meets the operating income
of the official operating budget AND Travelzoo has published a minimum of ten
(10) Local Deals during the quarter in each of at least 100 markets.

f.
A one-time bonus of $250,000 (Two Hundred and Fifty Thousand Dollars) when
Travelzoo Locals Deals quarterly North America net revenue surpasses $17,500,000
AND Travelzoo Local Deals quarterly operating income meets the operating income
of the official operating budget AND Travelzoo has published a minimum of ten
(10) Local Deals during the quarter in each of at least 110 markets.

g.
A one-time bonus of $250,000 (Two Hundred and Fifty Thousand Dollars) when
Travelzoo Locals Deals quarterly North America net revenue surpasses $20,000,000
AND Travelzoo Local Deals quarterly operating income meets the operating income
of the official operating budget AND Travelzoo has published a minimum of ten
(10) Local Deals during the quarter in each of at least 120 markets.

h.
A one-time bonus of $250,000 (Two Hundred and Fifty Thousand Dollars) when
Travelzoo Locals Deals quarterly North America net revenue surpasses $22,500,000
AND Travelzoo Local Deals quarterly operating income meets the operating income
of the official operating budget AND Travelzoo has published a minimum of ten
(10) Local Deals during the quarter in each of at least 130 markets.

i.
A one-time bonus of $250,000 (Two Hundred and Fifty Thousand Dollars) when
Travelzoo Locals Deals quarterly North America net revenue surpasses $25,000,000
AND Travelzoo Local Deals quarterly operating income meets the operating income
of the official operating budget AND Travelzoo has published a minimum of ten
(10) Local Deals during the quarter in each of at least 140 markets.

j.
A one-time bonus of $250,000 (Two Hundred and Fifty Thousand Dollars) when
Travelzoo Locals Deals quarterly North America net revenue surpasses $27,500,000
AND Travelzoo Local Deals quarterly operating income meets the operating income
of the official operating budget AND Travelzoo has published a minimum of ten
(10) Local Deals during the quarter in each of at least 150 markets.





--------------------------------------------------------------------------------




k.
A one-time bonus of $250,000 (Two Hundred and Fifty Thousand Dollars) when
Travelzoo Locals Deals quarterly North America net revenue surpasses $30,000,000
AND Travelzoo Local Deals quarterly operating income meets the operating income
of the official operating budget AND Travelzoo has published a minimum of ten
(10) Local Deals during the quarter in each of at least 160 markets.

The CEO will determine if any bonus should be paid outside this payment
schedule. Any bonus payments, if applicable, shall be made within 45 days of the
end of the calendar quarter, and will be subject to the usual and applicable
withholding and payroll taxes.
(e)    Vacation and Holiday Pay. Employee shall receive four (4) weeks of paid
vacation per year, which accrues over the course of the year. In addition, the
Company provides eight (8) paid holidays each year, along with two (2) “floating
holidays” which can be used by Employee at any time.
(f)    Other Benefits. Employee will be entitled to participate in or receive
such benefits under the Company's employee benefit plans and policies and such
other benefits which may be made available as in effect from time to time and as
are provided to similarly situated employees of the Company, subject in each
case to the generally applicable terms and conditions of the plans and policies
in question.
4.    Expenses. The Company will pay or reimburse Employee for reasonable
travel, entertainment or other expenses incurred by Employee in the furtherance
of or in connection with the performance of Employee's duties hereunder in
accordance with the Company's established policies.
5.    Certain Covenants.
(a)    Intellectual Property Rights.
(i)    Employee agrees that the Company will be the sole owner of any and all of
Employee's "Discoveries" and "Work Product," hereinafter defined, made during
the term of his employment with the Company, whether pursuant to this Agreement
or other duties performed on behalf of the Company. For purposes of this
Agreement, "Discoveries" means all inventions, discoveries, improvements, and
copyrightable works (including, without limitation, any information relating to
the Company's software products, source code, know-how, processes, designs,
algorithms, computer programs and routines, formulae, techniques, developments
or experimental work, work-in-progress, or business trade secrets) made or
conceived or reduced to practice by Employee during the term of his employment
by the Company, whether or not potentially patentable or copyrightable in the
United States or elsewhere. For purposes of this Agreement, "Work Product" means
any and all work product relating to Discoveries.
(ii)    Employee shall promptly disclose to the Company all Discoveries and Work
Product. All such disclosures must include complete and accurate copies of all
source code, object code or machine-readable copies, documentation, work notes,
flow-charts, diagrams, test data, reports, samples, and other tangible evidence
or results (collectively, "Tangible Embodiments") of such Discoveries or Work
Product. All Tangible Embodiments of any Discoveries or Work Project will be
deemed to have been assigned to the Company as a result of the act of expressing
any Discovery or Work Product therein.
(iii)    Employee hereby assigns and agrees to assign to the Company all of his
interest in any country in any and all Discoveries and Work Product, whether
such interest arises under patent law, copyright law, trade-secret law,
semiconductor chip protection law, or otherwise. Without limiting the generality
of the preceding sentence, Employee hereby authorizes the Company to make any
desired changes to any part of any Discovery or Work Product, to combine it with
other materials in any manner desired, and to withhold Employee's identity in
connection with any distribution or use thereof alone or in combination with
other materials. This assignment and assignment obligation applies to all
Discoveries and Work Product arising during Employee's employment with the
Company (or its predecessors), whether pursuant to this Agreement or otherwise.
Employee's agreement to assign to the Company any of his rights as set forth in
this Section 5(a)(iii) applies to all inventions other than an invention (a) in
which no equipment, supplies, facility or trade secret information of the
Company was used (b) was developed entirely upon Employee's own time (c) does
not relate to Company business or to the Company's actual or anticipated
research or development and (d) does not result from any work performed by
Employee for the Company.




--------------------------------------------------------------------------------




(iv)    At the request of the Company, Employee shall promptly and without
additional compensation execute any and all patent applications, copyright
registration applications, waivers of moral rights, assignments, or other
instruments that the Company deems necessary or appropriate to apply for or
obtain Letters Patent of the United States or any foreign country, copyright
registrations or otherwise to protect the Company's interest in such Discovery
and Work Product, the expenses for which will be borne by the Company. Employee
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as his agents and attorneys-in-fact to, if the Company is
unable for any reason to secure Employee's signature to any lawful and necessary
document required or appropriate to apply for or execute any patent application,
copyright registration application, waiver of moral rights, or other similar
document with respect to any Discovery and Work Product (including, without
limitation, renewals, extensions, continuations, divisions, or continuations in
part), (i) act for and in his behalf, (ii) execute and file any such document,
and (iii) do all other lawfully permitted acts to further the prosecution of the
same legal force and effect as if executed by him; this designation and
appointment constitutes an irrevocable power of attorney coupled with an
interest.
(v)    To the extent that any Discovery or Work Product constitutes
copyrightable or similar subject matter that is eligible to be treated as a
"work made for hire" or as having similar status in the United States or
elsewhere, it will be so deemed. This provision does not alter or limit
Employee's other obligations to assign intellectual property rights under this
Agreement.
(vi)    The obligations of Employee set forth in this Section 5 (including,
without limitation, the assignment obligations) will continue beyond the
termination of Employee's employment with respect to Discoveries and Work
Product conceived or made by Employee alone or in concert with others during
Employee's employment with the Company, whether pursuant to this Agreement or
otherwise. Those obligations will be binding upon Employee, his assignees
permitted under this Agreement, executors, administrators, and other
representatives.
(b)    Exposure to Proprietary Information.
(i)    As used in this Agreement, "Proprietary Information" means all
information of a business or technical nature that relates to the Company
including, without limitation, all information about software products whether
currently released or in development, all inventions, discoveries, improvements,
copyrightable work, source code, know-how, processes, designs, algorithms,
computer programs and routines, formulae and techniques, and any information
regarding the business of any customer or supplier of the Company or any other
information that the Company is required to keep confidential. Notwithstanding
the preceding sentence, the term "Proprietary Information" does not include
information that is or becomes publicly available through no fault of Employee,
or information that Employee learned prior to the Effective Date.
(ii)    In recognition of the special nature of his employment under this
Agreement, including his special access to the Proprietary Information, and in
consideration of his employment pursuant to this Agreement, Employee agrees to
the covenants and restrictions set forth in Section 5 of this Agreement.
(c)    Use of Proprietary Information; Restrictive Covenants.
(i)    Employee acknowledges that the Proprietary Information constitutes a
protectible business interest of the Company, and covenants and agrees that
during the term of his employment, whether under this Agreement or otherwise,
and after the termination of such employment, he will not, directly or
indirectly, disclose, furnish, make available or utilize any of the Proprietary
Information, other than in the proper performance of his duties for the Company.
(ii)    Employee will not, during the term of this Agreement or, for a period of
one year thereafter (the “Restricted Period”), anywhere within the United States
(the "Restricted Territory"), directly or indirectly (whether as an owner,
partner, shareholder, agent, officer, director, employee, independent
contractor, consultant, or otherwise):
1.perform services for, or engage in, any business or segment of a business
which generates its revenues primarily from the development, publishing, or sale
of online advertisements for travel or entertainment companies (the "Products");
2.perform services for, or engage in, any business or segment of a business that
generates its revenue primarily from the online sale if vouchers or coupons for
local businesses;




--------------------------------------------------------------------------------




3.    except on behalf of the Company, solicit any person or entity who is, or
was at any time during the twelve-month period immediately prior to the
termination of Employee's employment with the Company, a customer of the Company
for the sale of the Products or any product or service of a type then sold by
the Company for which Employee provided any assistance in planning, development,
marketing, training, support, or maintenance; or
4.    solicit for employment any person who is, or was at any time during the
twelve-month period immediately prior to the termination of Employee's
employment with the Company, an employee of the Company.
(d)    Scope/Severability. The Parties acknowledge that the business of the
Company is and will be national and international in scope and thus the
covenants in this Section 5 would be particularly ineffective if the covenants
were to be limited to a particular geographic area of the United States. If any
court of competent jurisdiction at any time deems the Restricted Period
unreasonably lengthy, or the Restricted Territory unreasonably extensive, or any
of the covenants set forth in this Section 5 not fully enforceable, the other
provisions of this Section 5, and this Agreement in general, will nevertheless
stand and to the full extent consistent with law continue in full force and
effect, and it is the intention and desire of the parties that the court treat
any provisions of this Agreement which are not fully enforceable as having been
modified to the extent deemed necessary by the court to render them reasonable
and enforceable and that the court enforce them to such extent (for example,
that the Restricted Period be deemed to be the longest period permissible by
law, but not in excess of the length provided for in Section 5(c), and the
Restricted Territory be deemed to comprise the largest territory permissible by
law under the circumstances).
(e)    Return of Company Materials upon Termination. Employee acknowledges that
all records, documents, and Tangible Embodiments containing or of Proprietary
Information prepared by Employee or coming into his possession by virtue of his
employment by the Company are and will remain the property of the Company. Upon
termination of his employment with the Company, Employee shall immediately
return to the Company all such items in his possession and all copies of such
items.
6.    Equitable Remedies.


(a)    Employee acknowledges and agrees that the agreements and covenants set
forth in Sections 5(a), (b), (c), (d) and (e) are reasonable and necessary for
the protection of the Company's business interests, that irreparable injury will
result to the Company if Employee breaches any of the terms of said covenants,
and that in the event of Employee's actual or threatened breach of any such
covenants, the Company will have no adequate remedy at law. Employee accordingly
agrees that, in the event of any actual or threatened breach by him of any of
said covenants, the Company will be entitled to immediate injunctive and other
equitable relief, without bond and without the necessity of showing actual
monetary damages. Nothing in this Section 6 will be construed as prohibiting the
Company from pursuing any other remedies available to it for such breach or
threatened breach, including the recovery of any damages that it is able to
prove. Employee agrees that notwithstanding the arbitration provision in Section
11, the Company may apply to a court of competent jurisdiction, in accordance
with Section 11(c) of this Agreement, to obtain the equitable relief referenced
in this Section 6.
(b)    Each of the covenants in Sections 5(a), (b), (c), (d) and (e) will be
construed as independent of any other covenants or other provisions of this
Agreement.
(c)    In the event of any judicial determination that any of the covenants in
Sections 5(a), (b), (c), (d), and (e) are not fully enforceable, it is the
intention and desire of the parties that the court treat said covenants as
having been modified to the extent deemed necessary by the court to render them
reasonable and enforceable, and that the court enforce them to such extent.
7.    Assignment. This Agreement shall be binding upon and inure to the benefit
of (a) the heirs, executors and legal representatives of Employee upon
Employee's death and (b) any successor of the Company. Any such successor of the
Company shall be deemed substituted for the Company under the terms of this
Agreement for all purposes. As used herein, "successor" shall include any
person, firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly, acquires all or
substantially all of the assets or business of the Company. None of the rights
of Employee to receive any form of compensation payable pursuant to this
Agreement shall be assignable or transferable except through a testamentary
disposition or by the laws of descent. Any attempted assignment, transfer,
conveyance or other disposition (other than as aforesaid) of any interest in the
rights of Employee to receive any form of compensation hereunder shall be null
and void.




--------------------------------------------------------------------------------




8.    Notices. All notices, requests, demands and other communications called
for hereunder shall be in writing and shall be deemed given if delivered
personally, one (1) day after mailing via Federal Express overnight or a similar
overnight delivery service, or three (3) days after being mailed by registered
or certified mail, return receipt requested, prepaid and addressed to the
parties or their successors in interest at the addresses listed above, or at
such other addresses as the parties may designate by written notice in the
manner aforesaid.
9.    Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.
10.    Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning Employee's employment
relationship with the Company, and supersede in their entirety any and all prior
agreements and understandings concerning Employee's employment relationship with
the Company.
11.    Resolution of Disputes Regarding Employment.
(a)    The Parties agree to submit any dispute or controversy arising out of,
relating to, or in connection with this Agreement, or the interpretation,
validity, construction, performance, breach, or termination thereof, or to any
aspect of the employer/employee relationship or the termination of that
relationship, to mediation. The Parties shall mutually select the mediator and
shall equally pay for the costs of the mediator.
(b)    If and only if a mediation is unsuccessful, and the dispute or
controversy is not resolved within 30 days after a mediation, either party may
submit the matter to binding arbitration, to the extent permitted by law, to be
held in or near Chicago, Illinois in accordance with the National Rules for the
Resolution of Employment Disputes then in effect of the American Arbitration
Association (the “Rules”). The Company agrees to pay all costs of the arbitrator
and the arbitration. The arbitrator may grant injunctions or other relief in
such dispute or controversy. The decision of the arbitrator shall be final,
conclusive and binding on the parties to the arbitration. Judgment may be
entered on the arbitrator’s decision in any court having jurisdiction. The
arbitrator may award the prevailing party in any such arbitration attorneys’
fees and costs incurred in connection therewith, except for those the Company
shall bear, as set forth above.
(c)    The arbitrator shall apply Illinois law to the merits of any dispute or
claim, without reference to rules of conflict of law. The Parties hereby
expressly consent to the personal jurisdiction of the state and federal courts
located in Cook County, Illinois for any action or proceeding arising from or
relating to this Agreement and/or relating to any arbitration in which the
Parties are participants.
(d)    The Parties have read and understand Section 11, which discusses
arbitration. The Parties understand that by signing this agreement, the Parties
agree to submit any future claims arising out of, relating to, or in connection
with this agreement, or the interpretation, validity, construction, performance,
breach, or termination thereof to binding arbitration to the extent permitted by
law, and that this arbitration clause constitutes a waiver of the Parties’ right
to a jury trial and relates to the resolution of all disputes relating to all
aspects of the employer/employee relationship, including but not limited to, the
following claims:
(i)    Any and all claims for wrongful discharge of employment; breach of
contract, both express and implied; breach of the covenant of good faith and
fair dealing, both express and implied; negligent or intentional infliction of
emotional distress; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage;
misappropriation of Proprietary Information or other breaches covenants set
forth in Section 5, and defamation;
(ii)    Any and all claims for violation of any federal, state or municipal
statute, including, but not limited to Title VII (or any other title) of the
Civil Rights Act of 1964 (as amended), the Equal Pay Act, the Civil Rights Act
of 1866, 42 U.S.C. section 1981, the Civil Rights Act of 1991, the Americans
with Disabilities Act, the Age Discrimination in Employment Act, the Older
Worker Benefit Protection Act, the Employee Retirement Income Security Act, the
Family and Medical Leave Act, and the Illinois Human Rights Act;
(iii)    Any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination.
(e)    The Parties may apply to any court of competent jurisdiction for a
temporary restraining order, preliminary injunction, or other interim or
conservatory relief, as necessary, without breach of this arbitration agreement
and without abridgment of the powers of the arbitrator.




--------------------------------------------------------------------------------




12.    No Oral Modification, Cancellation or Discharge. This Agreement may only
be amended, canceled or discharged in writing signed by Employee and the
Company.
13.    Governing Law. This Agreement shall be governed by the internal
substantive laws, but not the choice of law rules, of the State of Illinois.
14.    Acknowledgment. Employee acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.
IN WITNESS WHEREOF, the undersigned have executed this Agreement on the
respective dates set forth below.
THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
BOTH PARTIES.


COMPANY:
TRAVELZOO LOCAL INC.
By:     
Title:     
Date:     


EMPLOYEE:
        
Michael Stitt
Date:     




















--------------------------------------------------------------------------------












SEPARATION AGREEMENT AND GENERAL RELEASE
This Separation Agreement and General Release is entered into by and between
Shirley Tafoya (“Employee”) and Travelzoo Inc., (“Employer”) (collectively
referred to herein as “the Parties”).


I. RECITALS
1.1.    Employee was employed by Employer in the position of President, North
America pursuant to a written employment agreement dated August 4, 2010 (the
“Employment Agreement”).
1.2.    Pursuant to the provisions of the Employment Agreement, Employee was
notified on September 12, 2014 that employment with Employer would terminate and
that Employee’s services would not be required effective immediately. Employee
has been paid in full Employee’s wages and any unused vacation time through
September 12, 2014 (the “Termination Date”), less deductions required by law, in
accordance with Employer’s customary payroll practices.
1.3.    In consideration of Employee’s service, to assist in her transition to
new employment and for a broad release of all claims against Employer, Employer
offered Employee severance pay, subject to the terms and conditions set forth
below.
ACCORDINGLY, in consideration of the terms, conditions and agreements set forth
below, Employer and Employee agree as follows:
II. AGREEMENTS
2.1.    Severance Payment. Subject to Employee’s execution and fulfillment of
Employee’s obligations, promises and covenants contained in this Agreement (as
well as the Employment Agreement as referenced herein), Employer (provided this
Agreement has not been revoked) will pay Employee's counsel $208,500 on January
5, 2015 to such attorney-client trust account as may be designated in writing by
Employee's attorneys at Allred, Maroko & Goldberg, plus $342,000, less
applicable taxes and such withholdings as may be required for Employer to
withhold the total amount required by applicable law for all payments hereunder
(“Severance Payment”) to be paid in twenty-four equal installments beginning on
the next payroll date following the end of the Revocation Period set forth in
Section 2.18 of this Agreement, in accordance with Employer’s customary payroll
practices.
2.2    Benefits. Employer will pay the Employer portion of Employee’s group
health insurance through September 30, 2014. Employer will not contest
Employee’s eligibility for unemployment benefits after the Termination Date.


2.3     Non‑Disparagement. Employee agrees that she will not directly or
indirectly, publish or disseminate to the media or any individual or entity
information that is critical, derogatory or otherwise intended to disparage
Employer or Employer’s business, senior executives or officers, whether such
information is acquired during or after her employment with Employer. In
addition, Employee agrees that she will not make any remarks which may damage or
discredit the reputation of Employer’s products, or otherwise adversely affect
the goodwill of its business, or be harmful to its business relationships.
Employer agrees that its executives and senior level managers will not defame or
disparage Employee.




--------------------------------------------------------------------------------




Employer agrees that in response to all employment reference checks concerning
Employee, Employer will confirm the dates of employment, title, and rate of pay
of Employee and provide no additional information with regard to employee
references, in accordance with Employer’s policy.


2.4    General Release. In consideration for the payments and benefits the
Employee receives under this Agreement, and subject only to Section 2.6 ,
Employee, on behalf of herself, her heirs, spouse, dependents, estate,
executors, administrators, successors and assigns, unconditionally, irrevocably
and absolutely releases and forever discharges Employer, its parent,
subsidiaries and affiliates, and each of its respective past, present and future
shareholders, officers, directors, employees, agents, insurers, attorneys and
parent, affiliated or related entities, and their respective successors and
assigns (“Released Parties”), from all claims, demands, disputes, charges,
actions, rights, damages, costs, losses, liabilities, expenses, suits of any
type (whether in law or equity), compensation and other legal responsibilities,
known or unknown, of any kind, which Employee may own or hold against any of the
Released Parties at any time. The release of claims under this Section is
intended to be as broad as the law allows. The rights and claims released by
this Agreement include, but are not limited to, all claims of whatever kind or
nature that may exist relating to, arising out of or in connection with
Employee’s employment or the termination of such employment (including, but not
limited to any of Employer’s actions which lead to her termination), whether
such claims are presently known or are hereafter discovered or whether they are
foreseen or unforeseen as of the date hereof. This release applies, without
limitation, to all such claims arising under any federal, state, common law or
local law, including but not limited to any and all claims for employment
discrimination, harassment or retaliation under Title VII of the Civil Rights
Act of 1964, as amended, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act, the Fair Labor Standards Act, the Family and Medical Leave Act,
the Employee Retirement Income Security Act, the Workers Adjustment and
Retraining Notification Act; the Older Worker’s Benefit Protection Act, the
Equal Pay Act, the Sarbanes-Oxley Act, the Americans with Disabilities Act of
1990, the California Fair Employment & Housing Act, the California Family Leave
Act, the California Labor Code or any other state, federal or local statute or
regulation applicable to Employer, including any claim for intentional or
negligent infliction of emotional distress, physical injury, violation of any
public policy, breach of any implied or express contract, breach of the implied
covenant of good faith or fair dealing, privacy violations, defamation, any
claim for stock options, any claim for wrongful termination, fraud, intentional
or negligent misrepresentation, and all other legal and equitable causes of
action whatsoever and all remedies for such claims. Employee certifies that as
of the date of this Release, she has reported all accidents, injuries or
illnesses relating to or arising from her employment with the Employer.
2.5    Unknown Claims. Employee understands that the release set forth in
Section 2.4 above includes claims which Employee knows about and claims Employee
may not know about. Employee understands and agrees that this Agreement extends
to all claims of every nature and kind whatsoever, known or unknown, suspected
or unsuspected, past or present, and all rights under Section 1542 of the
California Civil Code are hereby expressly waived. Employee expressly waives any
rights under California Civil Code section 1542 which provides as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in HIS OR her favor at the time of executing the release which
if known by HIM OR her must have materially affected her settlement with the
debtor.
For purposes of Section 1542, “creditor” refers to Employee and “debtor” refers
to the Released Parties.
2.6    Claims Not Affected by Release. This Release does not affect Employee’s
right to apply for continuation or conversion of insurance coverage to the
extent that the Employer’s insurance plans or applicable law provide for such
continuation or conversion, or to any claim for disability or unemployment
compensation to which Employee is entitled by law. This Release does not
prohibit the filing of a charge with or participating in an investigation by the
Equal Employment Opportunity Commission (EEOC) or any other federal, state or
local government agency, but does prohibit any award of damages to Employee or
financial recovery by Employee. This Release also does not apply to claims under
the Age Discrimination and Employment Act that arise after the date Employee
signs this Agreement.


2.7    Agreement Not To Sue and Warranty. Employee promises that she has not and
will not file any suit, charge, complaint, grievance, action or other proceeding
with any federal, state or local agency, court, organization, judicial forum or
other tribunal asserting any claim that is released in Section 2.4 above, and
warrants that she has not assigned to any other person or entity the right to
file any claims that are released in Section 2.4 above, nor will she permit any
person, group of persons, or organization to take such action on her behalf.
2.8    Non‑Admissions. It is understood that by offering or entering into this
Agreement, neither Employee nor Employer has admitted any liability or
wrongdoing whatsoever. No final findings or final judgments have been made and
Employee does not purport and will not claim to be prevailing party, to any
degree or extent, nor will this Agreement or its terms be admissible in any
proceeding other than a proceeding for breach of the terms contained herein.




--------------------------------------------------------------------------------




2.9    Return of Property. During employment, Employee acknowledges that she was
entrusted with access to confidential Company information concerning such things
as the identities, needs and preferences of customers and prospects, financial
reports, business plans, sales and marketing strategies, product designs and
specifications, personnel files, and other proprietary information belonging to
the Company. Employee promises to keep all such information confidential and not
to use or disclose it for any purpose after termination. Employee also agrees to
return all of Employer’s property, including all work in progress, files,
photographs, notes, records, credit cards, keys, access cards, computer, and
other company or customer documents, products or property which she has received
in the course of her employment, or which reflect in any way any confidential or
proprietary information of Employer. For the avoidance of doubt, Employee agrees
to return all of Employer’s confidential and/or proprietary and trade secret
information, including but not limited to, company manuals, handbooks, customer
lists, training manuals, checklists, programs and any other materials accessed
through the Employer’s network.
2.10    Prior Agreements. Nothing in this Agreement shall be deemed to relieve
Employee of any of Employee’s obligations and covenants as set forth in Sections
5, 6 and 11 of the Employment Agreement.
2.11    Confidentiality of Severance Offer and Benefits. Except to the extent
required by law (e.g., to submit a tax return or compliance with a lawful
subpoena), Employee warrants that she has not disclosed, and promises that she
will not disclose, the offer or payment of severance benefits for any reason to
any person other than members of her immediate family and professional
representatives, who shall be informed of and bound by the same promise of
confidentiality.
2.12    Consequences of Violation of Agreement. If either party violates her or
its promises in this Agreement, the other party shall be entitled to recover, in
addition to any other damages or remedies, such party’s attorneys’ fees and
costs in defending against the claim or enforcing the terms of this Agreement.
In addition, if Employee breaches her promises in this Agreement or her
obligations and covenants set forth in Sections 5, 6 and 11 of the Employment
Agreement, Employer shall have the right to cease paying the Severance Payment
under this Agreement and to recover any portion of the Severance Payment
previously paid to Employee.
2.13    Reemployment or Reinstatement: Employee hereby waives any right to and
agrees not to apply or reapply for employment and agrees that Employer has no
obligation, contractual or otherwise, to rehire, reemploy or recall her in the
future. The existence of this Agreement shall be a valid, non-discriminatory
basis for rejecting any such application or, in the event Employee obtains such
employment, to terminate such employment.
2.14    Entire Agreement. This Agreement sets forth all agreements and
understandings between Employee and Employer and supersedes any prior
agreements, understandings or promises between them, except for Sections 5, 6
and 11 of the Employment Agreement. Employee acknowledges that she has not
relied on any inducements that are not set forth herein.
2.15    Governing Law/Arbitration. This Agreement shall be governed by and
construed in accordance with the laws of the State of California. The parties
hereto agree to submit any disputes hereunder to mediation in accordance with
11(a) of the Employment Agreement before any action is filed in any arbitration
or court. The parties hereto agree to submit any disputes hereunder to
arbitration in accordance with 11(a) of the Employment Agreement. If such
arbitration clause is found to be limited or unenforceable to any extent, the
Court and any arbitrator shall enforce such clause to the full extent permitted
by applicable law and it shall not be invalidated.
2.16    Severability. If any term, provision, or portion of this Agreement is
held unenforceable by any tribunal, it shall be deemed automatically adjusted to
the extent necessary to conform to the requirements for validity as declared at
such time and, as adjusted, shall be deemed a provision of this Agreement as if
originally included herein. In the event that an invalidated provision is of
such a nature that it cannot be so adjusted, the provision shall be deemed
deleted from this Agreement as if it had never been included herein. In either
case, the remaining provisions shall remain in full force and effect.
2.17    Consultation with Attorney. Employee is aware of and acknowledges that
she has the right, at Employee’s expense, to consult with an attorney before
signing this Agreement, has been advised in writing to do so, and has done so to
the extent desired. Employee acknowledges , that she has had a reasonable period
of time in which to consider the terms of this Agreement, and she has
specifically consulted (or has the opportunity to consult) her attorneys
regarding this Release and all of its terms. Employee specifically acknowledges
that she was counseled by a representative of Employer to seek the advice of
counsel concerning this Agreement and its meaning and effect.


2.18    Time for Consideration and Employee’s Right to Review Agreement.
Employee acknowledges that she has been given a period of twenty-one (21) days
to consider whether to sign this Agreement, and that she can use as much or as
little of this period as she chooses. In the event Employee elects to execute
this Agreement before the end of the twenty-one (21) day review period provided
to Employee and thereby waive the remainder of the twenty-one (21) day review
period, Employee does so knowingly and voluntarily, and Employee acknowledges
and represents that the Company has not in any way coerced Employee to do so or




--------------------------------------------------------------------------------




otherwise threatened to withdraw or alter the Company’s offer of severance pay
set forth in this Agreement before the expiration of such twenty-one (21) day
period.


In addition, after Employee signs the Agreement there is a seven (7) day
revocation period. The Parties acknowledge and understand that this Agreement
shall not take effect until seven (7) days after the signing of the Agreement,
during which time the Employee may revoke the Agreement by delivering a written
notice specifically stating Employee’s desire to revoke the Agreement to the
Company c/o Gretchen Johnson, 590 Madison Avenue, 37th Floor, New York, New York
10022. Notice must be received by the Company no later than midnight (Eastern
Time) on the seventh day following signature of Employee of this Agreement.
Employee further acknowledges that she has carefully read and fully understands
all of the provisions of this Agreement and is freely elected to sign this
Agreement on the date set forth below. The signed Agreement must be delivered to
Travelzoo Inc., Attention: Gretchen Johnson, SVP, HR by fax at (212) 484-4944 or
by email at gjohnson@travelzoo.com. If Employee fails to sign and return this
Agreement within the time allowed, it shall not be effective or enforceable and
Employee will not receive the Severance Payment described in Section 2.1. If
Employee signs this Agreement within the time allowed, it shall be enforceable
and irrevocable. Employee hereby acknowledges that her execution of this
Agreement and release is made knowingly and that she has been advised of and
afforded the proper time for consideration of this Agreement and Release.


2.19    Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original copy of this Agreement and all of which, when
taken together, will be deemed to constitute one and the same agreement.




EMPLOYEE ACKNOWLEDGES THAT SHE HAS HAD AN ADEQUATE OPPORTUNITY TO REVIEW THIS
AGREEMENT AND ALL OF ITS TERMS AND IS ENTERING INTO IT VOLUNTARILY ON THE DATE
SHOWN BELOW HER NAME. SHE HAS CAREFULLY READ THIS AGREEMENT AND UNDERSTANDS ALL
OF ITS TERMS INCLUDING THE FULL AND FINAL RELEASE OF CLAIMS SET FORTH ABOVE. SHE
FURTHER ACKNOWLEDGES THAT SHE HAS VOLUNTARILY ENTERED INTO THIS AGREEMENT, THAT
HER AGREEMENT IS NOT THE RESULT OF ANY FRAUD, DURESS, COERCION, PRESSURE OR
UNDUE INFLUENCE EXERCISED BY OR ON BEHALF OF EMPLOYER, THAT SHE HAS NOT RELIED
UPON ANY REPRESENTATION OR STATEMENT, WRITTEN OR ORAL, NOT SET FORTH IN THIS
AGREEMENT, AND THAT SHE HAS HAD THIS AGREEMENT REVIEWED BY HER ATTORNEY AND TAX
ADVISOR, OR HAS BEEN GIVEN THE OPPORTUNITY BY EMPLOYER TO DO SO.


Shirley Tafoya
TRAVELZOO INC.






Print Name:________________________
Title: ________________________


Date Signed
Date Signed













